ON PETITION EOR A REHEARING.
Worden, J.
I cannot agree with the Chief Justice and Judge Downey, in overruling the petition for rehearing in this cause. I think the rehearing should be granted for the following reason.
The record in the cause contains no special finding of the facts whatever, though the evidence is set out.
In the original decision of the cause, this court, on the evidence alone, in conjunction, of course, with the pleadings, determine to raise the alimony allowed the appellant, from two to five thousand dollars. This, I think, under our practice, cannot be done in such case. Before the adoption of our present code, chancery causes were heard and determined in this coui’t upon the weight of evidence, and a decree pronounced upon the merits. Bennett v. Welch, 15 Ind. 332. But since the code this practice is completely obsolete. By statute, the distinction between actions at law and suits in equity is abolished. In some particulars the code has assimilated the proceedings more closely to *314the former chancery practice than the practice at law, as, for example, in reference to parties to the action. But in reference to the particular under consideration, it has been uniformly held that the former law practice prevailed. Alexander v. Frary, 9 Ind. 481. Under the present practice, if a case comes before this court without the evidence, whether it be a case that would, under the old practice, have been an action at law or a suit in equity, a suit for divorce or to recover the amount of a promissory note, this court will always presume that the verdict or finding was sustained by the evidence, and act accordingly. This universal practice demonstrates that the old chancery practice is not in force in this particular, for under that, if the evidence was not in the record, the decree would be reversed for the want of it. Bennett v. Welch, supra. The functions of this court do not extend to nisi prim duties. When it undertakes to determine, from the evidence, how much alimony ought to be allowed, and to direct accordingly, it is performing nisi prius duties simply. If this court can, from the evidence, determine and direct how much alimony shall be allowed in a divorce case, why not determine how much damages shall be allowed for the breach of a contract, or for a tort, or in any case whatever, and direct the court below to enter up judgment for the amount? The power to do this in divorce cases implies it in all others, for there is no dividing line distinguishing divorce causes from all others. To be sure, the parties in such case may not be entitled to a jury trial, but that does not affect the principle involved. . They are entitled to be tried in the court below, and whether by the court alone, or by the court and a jury, can make no difference. This court may undoubtedly determine, from the evidence, whether the alimony allowed by the court below is too much or too little, just as it may determine, in most other cases, whether the damages assessed are too much or too little; but, having thus determined, I think it can only reverse the judgment and send the cause back to be tried anew.
*315The statute regulating the practice of this court, iu this respect, is as follows:
“When the judgment is reversed, in whole or in part, the Supreme Court shall remand the cause to the court below, with instructions for a new trial, when the justice of the case requires it; but if no new trial is required, with particular instructions relative to the judgment to be rendered, and all modifications thereof.” 2 G. & H. 276, sec. 570.
Where the amount of the recovery, whether it be for alimony or damages, is too much or too little, it presents one of the cases in which justice requires a new trial; and I can see no basis on which this court can proceed to reverse the judgment and reassess the amount, and direct the court below to render judgment accordingly, unless it be upon the broad principle that this court can, in all cases, determine from the evidence brought before us what judgment shall be rendered, and direct the court below to enter it up accordingly. This would be equivalent to trying the case de novo in this court, and requiring the court below to enter up its decrees.
There is ample scope for the operation of the latter branch of the section above quoted, in reference to instructing the court below relative to the judgment to be rendered; for where the facts are found, either specially by the court, or by special verdict, or by the jury in answer to interrogatories, and probably where the facts are agreed upon, and the judgment below is not such as the facts thus found require, this court will, undoubtedly, having reversed the judgment, remand the cause with instructions to render judgment such as this court thinks should be rendered upon such facts thus found.
In the case of Conner v. Conner, 29 Ind. 48, the case on which the principal opinion in this cause was based, the facts were specially found.
I am of opinion that this court, having reversed the judgment below because the alimony was insufficient, should *316have remanded the cause for a' new trial of the question of alimony, instead of proceeding to determine the amount thereof, and therefore that the rehearing should be granted.
T. R. Cobb, N. F. Mallott, J. C. Denny, and G. G. Reily, for appellant.
J. W. Burton, A. G. Porter, B. Harrison, and C. C. Hines, for appellee.
Buskirk, J. — I concur in the above opinion.